         Case 3:20-cv-01887-BR        Document 1      Filed 11/02/20    Page 1 of 15




RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

ALEXANDER E. STEVKO
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-616-2380 (v)
202-307-0054 (f)
Alexander.Stevko@usdoj.gov

Attorneys for the United States of America



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON`
                                PORTLAND DIVISION


United States of America,
                                                Case No.:
      Plaintiff,
                                                COMPLAINT TO REDUCE CIVIL
           v.                                   PENALTIES TO JUDGMENT
Ali Mahyari; and Roza Malekzadeh,
      Defendants.


      Plaintiff, the United States of America, alleges the following:

                                         Introduction

      1.        This is a timely civil action brought by the United States with the

authorization of the Secretary of Treasury (31 U.S.C. § 3711(g)(4)(C)) and at the

direction of the United States Attorney General.




Complaint                                      1
(Case No.)
         Case 3:20-cv-01887-BR        Document 1      Filed 11/02/20     Page 2 of 15




       2.     The United States brings this timely action to collect from Defendants Ali

Mahyari and Roza Malekzadeh the outstanding civil penalty assessments (31 U.S.C.

§ 5321(a)(5)), commonly known as FBAR penalties.

       3.     The FBAR penalties were assessed against the Defendants for their willful

failure to timely report their financial interest(s) in, and/or their signature authority over,

foreign bank accounts for the 2011, 2012, and 2013 calendar years as required by 31

U.S.C. § 5314 and its implementing regulations, as well as all associated penalties and

interest. Each defendant is separately liable for FBAR penalties, and each is separately

indebted to the United States of America for $323,368.10 as of October 29, 2019.

       4.     The United States is entitled to proceed under the Federal Debt Collection

Practices Act (28 U.S.C. §§ 3001-3308) to collect any judgment it obtains in this case,

including the use of all appropriate pre-judgment remedies, post-judgment remedies, and

the additional surcharge as authorized by 28 U.S.C. § 3011.

                                       DEFENDANTS

       5.     Ali Mahyari is a resident of Portland, Oregon. He is a U.S. citizen and was

a U.S. citizen at all times relevant to the assessments at issue in this action. He is married

to Roza Malekzadeh.

       6.     Roza Malekzadeh is a resident of Portland, Oregon. She is a U.S. citizen

and was a U.S. citizen at all times relevant to the assessments at issue in this action. She

is married to Ali Mahyari.




Complaint                                      2
(Case No.)
         Case 3:20-cv-01887-BR        Document 1      Filed 11/02/20    Page 3 of 15




                              JURISDICTION AND VENUE

       7.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1345, and 1355.

       8.     Venue is proper in the District of Oregon under 28 U.S.C. § 1391(b)(1) and

1395(a) because the Defendants reside in this judicial district.

       9.     Because the Defendants reside in Multnomah County, the Portland Division

of the District of Oregon is the proper division for this case pursuant to LR 3-2(a).

                            Legal Authority for FBAR Penalty

       10.    31 U.S.C. § 5314 authorizes the Secretary of the Treasury to require United

States persons to report certain transactions with foreign financial agencies. Under the

statute’s implementing regulation, “[e]ach United States person having a financial

interest in, or signature authority over, a bank, securities, or other financial account in a

foreign country shall report such relationship” to the Internal Revenue Services (“IRS”)

for each year in which such relationship exists. 31 C.F.R. § 1010.350(a).

       11.    To fulfill this requirement for 2011 and 2012, a person must have filed a

Form TD F 90-22.1, and to fulfill the requirement for 2013, a person must have filed a

FinCEN Form 114, both known as a “Report of Foreign Bank and Financial Accounts” or

“FBAR.”

       12.    For the years at issue, an FBAR was due by June 30 “of each calendar year

with respect to foreign financial accounts exceeding $10,000 maintained during the

previous calendar year.” 31 C.F.R. § 1010.306(c).



Complaint                                      3
(Case No.)
         Case 3:20-cv-01887-BR        Document 1      Filed 11/02/20    Page 4 of 15




        13.   31 U.S.C. § 5321(a)(5) provides for the imposition of civil penalties for

failure to comply with the reporting requirements of 31 U.S.C. § 5314. For violations

involving a willful failure to report an interest in a foreign account, the maximum ci vil

penalty the Department of Treasury may impose for each violation is the greater of

$100,000 or 50% of the balance in the account at the time of the violation. 31 U.S.C.

§ 5321(a)(5)(C).

        14.   The FBAR penalty is subject to interest and additional penalties under 31

U.S.C. § 3717.

                           Defendants’ Foreign Bank Accounts

Eghtesad Novin Bank Account in Iran

        15.   Defendants both used to live in Iran before moving to the United States in

2001.

        16.   While living in the United States, Defendants owned property in Iran that

they sold in 2011 for approximately $2,000,000.

        17.   Because of U.S. government sanctions against Iran at this time, Defendants

could not wire money out of Iran directly to the United States. They therefore hired an

attorney to help them apply for a Department of Treasury Office of Foreign Asset Control

(“OFAC”) license that would allow them to sell property in Iran and transfer the proceeds

to the United States.

        18.   Defendants received an OFAC license on October 24, 2011. The OFAC

license stated that it was specifically to allow Defendants to sell their property in Iran.

The license also stated that Defendants were to use a non-sanctioned private Iranian

Complaint                                      4
(Case No.)
         Case 3:20-cv-01887-BR      Document 1     Filed 11/02/20    Page 5 of 15




Bank, and Defendants were to close the Iranian bank account immediately upon

completing the transaction. The OFAC license was for one year.

       19.    In or prior to 2011, Defendants opened a bank account with Eghtesad

Novin Bank (“EN Bank Account”), a private Iranian bank. Both Ali Mahyari and Roza

Malekzadeh had ownership of and signing authority over the EN Bank Account.

       20.    Section 4 of the OFAC license also stated that Defendants were subject to

the record keeping and reporting requirements of 31 C.F.R. §§ 501.601 and 501.602.

       21.    Defendants used the EN Bank to hold some of the proceeds of the 2011

property sale. Soon after the sale, they transferred approximately $1,000,000 to the

United States, leaving approximately $1,000,000 in their Iranian bank account, some of

which was also later transferred to the United States indirectly via Canada as explained in

further detail below.

       22.    Defendants did not report any taxable gain to the IRS from the 2011 Iranian

property sale on their 2011 Form 1040.

       23.    Money in the EN Bank Account was used to pay Iranian tax associated

with the property sale.

       24.    Defendants did not close the EN Bank Account after completing the 2011

property sale. The account remained open until at least 2016 and had nearly $400,000 in

it in December of 2014.




Complaint                                    5
(Case No.)
        Case 3:20-cv-01887-BR       Document 1      Filed 11/02/20   Page 6 of 15




Canadian Imperial Bank of Commerce Accounts

       25.    Defendants opened bank accounts with the Canadian Imperial Bank of

Commerce sometime between 2001 and 2005. Defendants had two accounts there, one

ending in -2234 and one ending in -5238 (together, the “CIBC Accounts”).

       26.    Both Defendants had ownership of and signing authority over the CIBC

Accounts.

       27.    The OFAC license Defendants received specifically said they could not

transfer money directly from Iran to the United States, so Defendants used the CIBC

accounts to indirectly transfer some of the money from Iran to the United States.

       28.    This including transferring some proceeds from the 2011 property sale in

Iran to the CIBC accounts.

       29.    Defendants used money in the CIBC Accounts to purchase over $478,000

in gold and silver throughout 2010 and 2011. Defendants would then have gold and silver

shipped to themselves in the United States and would later sell the gold and silver in 2012

and 2013 in their son’s name.

       30.    The ultimate effect of the gold and silver transactions involving the CIBC

Accounts was to convert some of the money generated from property sales in Iran into

cash in the United States in a way designed to avoid detection by the United States

government.

       31.    Defendants did not report the gold and silver purchases on their jointly filed

IRS Forms 1040.



Complaint                                    6
(Case No.)
        Case 3:20-cv-01887-BR       Document 1      Filed 11/02/20   Page 7 of 15




       32.    The CIBC Accounts remained open until at least 2016, and there was a

balance in both of them in 2011 and in the -2234 account in 2012 and 2013.

                Defendants’ Failure to Report Their Foreign Accounts

       33.    Defendants jointly filed their IRS Forms 1040 for 2011, 2012, and 2013.

       34.    Defendants used a professional tax preparer to assist them in filing their

IRS Form 1040 federal income tax returns in 2011, 2012, and 2013.

       35.    Roza Malekzadeh would meet personally with their tax preparer each year

to complete their tax return. At these meetings, their tax preparer would ask Ms.

Malekzadeh if she or her husband had any ownership or signature authority over foreign

bank accounts, brokerage accounts, or trusts. Roza Malekzadeh said they did not.

       36.    Both Ali Mahyari and Roza Malekzadeh signed IRS Forms 1040 under

penalty of perjury for 2011, 2012, and 2013. For each year, they did not report any

interest in foreign bank accounts on Schedule B of their Form 1040.

       37.    Defendants did not report any gain from the $2,000,000 property sale on

their 2011 Form 1040, or any gain or loss from their gold and silver purchases throughout

2011, 2012, and 2013.

       38.    Defendants also did not file FBARs (Form TD F 90-22.1 for 2011 and

2012, and FinCEN Form 114 for 2013) for 2011, 2012, and 2013.

       39.    While Defendants were failing to file FBARs and report their interest in

foreign accounts on their tax returns, Defendants were aware of the accounts and were

actively using them to receive proceeds from the 2011 property sale and ultimately

transfer some of those proceeds back to the United States.

Complaint                                    7
(Case No.)
        Case 3:20-cv-01887-BR       Document 1     Filed 11/02/20    Page 8 of 15




       40.    On August 5, 2014, an IRS tax compliance officer interviewed Defendants.

At this interview, the tax compliance officer asked Defendants if they had any foreign

bank accounts, and they incorrectly said they did not.

       41.    On December 8, 2014, an IRS revenue agent interviewed Defendants. At

this interview, Ali Mahyari stated that in 2011 they sold property in Iran generating

nearly $2,000,000, but that Defendants were not able to wire all the money back to the

United States, and thus they needed to keep money in an Iranian bank account. On the

date of the interview, he said Defendants had around $400,000 in the EN Bank Account.

       42.    At the same December 8, 2014 interview, the IRS revenue agent then asked

Defendants if they had disclosed all of their bank accounts, including foreign accounts.

The Defendant said they had, but they had not discloses the CIBC Accounts at that time

and did not do so during the December 8, 2014 interview.

       43.    The balances of the accounts that Defendants failed to report for the years

at issue were as follows:

                                                         2011

                              High Balance                   Balance as of June 30, 2012
                                                             (due date of FBAR)1
EN Account                    $1,257,020                     $785,357
CIBC Account ending -2234     $44,621                        $4,653
CIBC Account ending -5238     $36,873                        $0



1FBARs are due June 30 of the following year. 31 C.F.R. § 1010.306(c). So, for
example, the 2011 FBAR is due on June 30, 2012 for foreign accounts with an aggregate
balance exceeding $10,000 the previous year.



Complaint                                    8
(Case No.)
         Case 3:20-cv-01887-BR         Document 1    Filed 11/02/20    Page 9 of 15




                                                           2012
                               High Balance                   Balance as of June 30, 2013
                                                              (due date of FBAR)
EN Account                     $897,121                       $726,429
CIBC Account ending -2234      $4,653                         $4,653
CIBC Account ending -5238      $0                             $0


                                                           2013
                               High Balance                   Balance as of June 30, 2014
                                                              (due date of FBAR)
EN Account                     $388,652                       Unknown
CIBC Account ending -2234      $4,653                         Unknown
CIBC Account ending -5238      $0                             Unknown


    COUNT I: JUDGMENT FOR CIVIL PENALTIES (31 U.S.C. § 5321(a)(5))
                     AGAINST ALI MAHYARI

       Liability for Civil Penalties

       44.    During the calendar years 2011 through 2013, Ali Mahyari was a United

States citizen, resided in the United States, or was otherwise subject to the jurisdiction of

the United States within the meaning of 31 C.F.R. § 1010.350(b).

       45.    During the 2011, 2012, and 2013 calendar years, Ali Mahyari had a

financial interest in and signature authority over the EN Bank Account within the

meaning of 31 C.F.R. § 1010.350(e) & (f).

       46.    During the 2011, 2012, and 2013 calendar years, Ali Mahyari had a

financial interest in and signature authority over the CIBC Accounts (both the one ending

-2234 and the one ending -5238) within the meaning of 31 C.F.R. § 1010.350(e) & (f).




Complaint                                     9
(Case No.)
        Case 3:20-cv-01887-BR       Document 1        Filed 11/02/20   Page 10 of 15




       47.    The EN Bank Account and the CIBC Accounts were bank accounts in a

foreign country within the meaning of 31 C.F.R. § 1010.350(c)(1).

       48.    During the 2011, 2012, and 2013 calendar years, the aggregate balance of

the EN Bank Account and the CIBC Accounts exceeded $10,000 in U.S. currency at a

point in time during each respective calendar year.

       49.    Ali Mahyari had a reportable interest in foreign bank accounts and failed to

timely file an FBAR with regard to the 2011, 2012, and 2013 calendar years as required

by 31 U.S.C. § 5314 and 31 C.F.R. § 1010.306(c).

       50.    The failure of Ali Mahyari to timely file an FBAR with regard to the 2011,

2012, and 2013 calendar years was willful within the meaning of 31 U.S.C. § 5321(a)(5).

Assessment and Collection of Civil Penalties

       51.    On November 6, 2017, Ali Mahyari consented to extend the statute of

limitations for assessing the FBAR penalty for calendar years 2011 through 2013 to April

15, 2020.

       52.    On November 2, 2018, pursuant to 31 U.S.C. § 5321(a)(5), a duly

authorized delegate of the Secretary of the Treasury timely assessed civil penalties

against Ali Mahyari in the total amount of $302,430 due to the willful nature of his

failure to timely file FBARs to disclose the EN Bank Account and CIBC Accounts to the

IRS for calendar years 2011 through 2013 (“FBAR Penalties”), as follow:



       Calendar Year            Financial          Assessment      Penalty Amount
                                Account(s)            Date
       2011              Iran                     11/2/2018        $153,509.00

Complaint                                    10
(Case No.)
        Case 3:20-cv-01887-BR          Document 1    Filed 11/02/20    Page 11 of 15




       2011                   Canadian accounts     11/2/2018          $1,163.00
                              ending in -5238 and
                              -2234
       2012                   Iran                  11/2/2018     $105,814.00
       2012                   Canadian accounts     11/2/2018        $623.00
                              ending in -5238 and
                              -2234
       2013                   Iran                  11/2/2018         $40,698.00
       2013                   Canadian accounts     11/2/2018           $623.00
                              ending in -5238 and
                              -2234
       TOTAL                                                      $302,430.00


       53.     A delegate of the Secretary of Treasury timely sent a notice of the

assessments and demand for payment of the FBAR Penalties as described in ¶ 52 to Ali

Mahyari.

       54.     Despite receiving notice and demand, Ali Mahyari has not fully paid the

FBAR Penalties described in ¶ 53.

       55.     In addition to the FBAR Penalties, Ali Mahyari owes late-payment

penalties pursuant to 31 U.S.C. § 3717(e)(2), interest pursuant to 31 U.S.C. § 3717(a),

and collection related fees pursuant to 31 U.S.C. § 3717(e)(1). As of October 29, 2019,

the total balance owed for the FBAR Penalties and accrued interest, late-payment

penalties, and collection fees is $323,368.10.

       56.     The United States is entitled to judgment against Ali Mahyari in the amount

of $323,368.10 as of October 29, 2019, plus statutory accruals as provided by law from

that date until fully paid.




Complaint                                      11
(Case No.)
        Case 3:20-cv-01887-BR          Document 1     Filed 11/02/20   Page 12 of 15




       COUNT II: JUDGMENT FOR CIVIL PENALTIES (31 U.S.C. § 5321(a)(5))
                     AGAINST REZA MALEKZADEH

       Liability for Civil Penalties

       57.    During the calendar years 2011 through 2013, Reza Malekzadeh was a

United States citizen, resided in the United States, or was otherwise subject to the

jurisdiction of the United States within the meaning of 31 C.F.R. § 1010.350(b).

       58.    During the 2011, 2012, and 2013 calendar years, Reza Malekzadeh had a

financial interest in and signature authority over the EN Bank Account within the

meaning of 31 C.F.R. § 1010.350(e) & (f).

       59.    During the 2011, 2012, and 2013 calendar years, Reza Malekzadeh had a

financial interest in and signature authority over the CIBC Accounts (both the one ending

-2234 and the one ending -5238) within the meaning of 31 C.F.R. § 1010.350(e) & (f).

       60.    The EN Bank Account and the CIBC Accounts were bank accounts in a

foreign country within the meaning of 31 C.F.R. § 1010.350(c)(1).

       61.    During the 2011, 2012, and 2013 calendar years, the aggregate balance of

the EN Bank Account and the CIBC Accounts exceeded $10,000 in U.S. currency at a

point in time during each respective calendar year.

       62.    Reza Malekzadeh had a reportable interest in foreign bank accounts and

failed to timely file an FBAR with regard to the 2011, 2012, and 2013 calendar years as

required by 31 U.S.C. § 5314 and 31 C.F.R. § 1010.306(c).




Complaint                                    12
(Case No.)
        Case 3:20-cv-01887-BR       Document 1     Filed 11/02/20    Page 13 of 15




       63.      The failure of Reza Malekzadeh to timely file an FBAR with regard to the

2011, 2012, and 2013 calendar years was willful within the meaning of 31 U.S.C.

§ 5321(a)(5).

Assessment and Collection of Civil Penalties

       64.      On November 6, 2017, Reza Malekzadeh consented to extend the statute of

limitations for assessing the FBAR penalty for calendar years 2011 through 2013 to April

15, 2020.

       65.      On November 2, 2018, pursuant to 31 U.S.C. § 5321(a)(5), a duly

authorized delegate of the Secretary of the Treasury timely assessed civil penalties

against Reza Malekzadeh in the total amount of $302,430 due to the willful nature of her

failure to timely file FBARs to disclose the EN Bank Account and CIBC Accounts to the

IRS for calendar years 2011 through 2013 (“FBAR Penalties”), as follow:

       Calendar Year          Financial      Assessment Date     Penalty Amount
                              Account(s)
       2011                Iran             11/2/2018            $153,509.00
       2011                Canadian         11/2/2018              $1,163.00
                           accounts
                           ending in -
                           5238 and -2234
       2012                Iran             11/2/2018            $105,814.00
       2012                Canadian         11/2/2018               $623.00
                           accounts
                           ending in -
                           5238 and -2234
       2013                Iran             11/2/2018               $40,698.00
       2013                Canadian         11/2/2018                 $623.00
                           accounts
                           ending in -
                           5238 and -2234
       TOTAL                                                     $302,430.00


Complaint                                    13
(Case No.)
        Case 3:20-cv-01887-BR          Document 1        Filed 11/02/20   Page 14 of 15




       66.      A delegate of the Secretary of Treasury timely sent a notice of the

assessments and demand for payment of the FBAR Penalties as described in ¶ 65 to Reza

Malekzadeh.

       67.      Despite receiving notice and demand, Reza Malekzadeh has not fully paid

the FBAR Penalties described in § 67.

       68.      In addition to the FBAR Penalties, Reza Malekzadeh owes late-payment

penalties pursuant to 31 U.S.C. § 3717(e)(2), interest pursuant to 31 U.S.C. § 3717(a),

and collection related fees pursuant to 31 U.S.C. § 3717(e)(1). As of October 29, 2019,

the total balance owed for the FBAR Penalties and accrued interest, late-payment

penalties, and collection fees is $323,368.10.

       69.      The United States is entitled to judgment against Reza Malekzadeh in the

amount of $323,368.10 as of October 29, 2019, plus statutory accruals as provided by law

from that date until fully paid.



WHEREFORE, the United States requests that the Court:

       A. Enter judgment in favor of the United States of America and against Ali

             Mahyari in the amount of $323,368.10 as of October 29, 2019 plus statutory

             accruals from that date until fully paid;

       B. Enter judgment in favor of the United States of America and against Reza

             Malekzadeh in the amount of $323,368.10 as of October 29, 2019 plus

             statutory accruals from that date until fully paid; and



Complaint                                       14
(Case No.)
        Case 3:20-cv-01887-BR         Document 1    Filed 11/02/20   Page 15 of 15




      C. Award the United States of America its costs, and such other relief as the Court

             deems just and proper.



      Dated: November 2, 2020

                                                   Respectfully submitted,

                                                   RICHARD E. ZUCKERMAN
                                                   Acting Assistant Attorney General

                                                   /s/ Alexander E. Stevko
                                                   ALEXANDER E. STEVKO
                                                   Trial Attorney, Tax Division
                                                   U.S. Department of Justice




Complaint                                   15
(Case No.)
                                   Case 3:20-cv-01887-BR                                                 Document 1-1                                                                   Filed 11/02/20                     Page 1 of 2
JS 44 (Rev. 10/20)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                                                                     DEFENDANTS
          United States of America                                                                                                                                    Ali Mahyari; Roza Malekzadeh
    (b)   County of Residence of First Listed Plaintiff                                                                                                               County of Residence of First Listed Defendant                         Multnomah
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                                      NOTE:                      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                                                 THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                                                                          Attorneys (If Known)

          Alexander Stevko, PO Box 683 Washington DC, 20044;
          202-598-7003
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                                                                    (For Diversity Cases Only)                                                              and One Box for Defendant)
✖   1   U.S. Government                  3   Federal Question                                                                                                                PTF                                  DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                                                                  Citizen of This State            1                                    1      Incorporated or Principal Place         4     4
                                                                                                                                                                                                                             of Business In This State

    2   U.S. Government                  4   Diversity                                                                                        Citizen of Another State                                      2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                                                                                                 of Business In Another State

                                                                                                                                              Citizen or Subject of a                                       3          3   Foreign Nation                             6         6
                                                                                                                                                Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                                                                          Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                                                                            FORFEITURE/PENALTY                                             BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY                                                             625 Drug Related Seizure                                   422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -                                                            of Property 21 USC 881                                 423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability                                                  ✖     690 Other                                                      28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                                                                                          400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                                                                                      PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                                                                                                      820 Copyrights                   430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                                                                                                    830 Patent                       450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                                                                                                    835 Patent - Abbreviated         460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                                                                                           New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                                                                                            840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                                                                      LABOR                                              880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud                                                              710 Fair Labor Standards                                        Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending                                                             Act                                                                                      485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal                                                           720 Labor/Management                                       SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage                                                              Relations                                              861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage                                                          740 Railway Labor Act                                      862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability                                                        751 Family and Medical                                     863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                                                                          Leave Act                                              864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS                                                            790 Other Labor Litigation                                 865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                                                               791 Employee Retirement                                                                      893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee                                                               Income Security Act                                    FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                                                                                   870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                        Sentence                                                                                                                                 or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                                                                                             871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                                                                IMMIGRATION                                                 26 USC 7609                      Act/Review or Appeal of
                                            Employment                  Other:                                                                       462 Naturalization Application                                                                   Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other                                                         465 Other Immigration                                                                        950 Constitutionality of
                                            Other                       550 Civil Rights                                                                 Actions                                                                                      State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from                                                    4 Reinstated or
                                                                                                                                                    6 Multidistrict                               5 Transferred from                                          8 Multidistrict
      Proceeding             State Court                             Appellate Court                                                    Reopened        Litigation -                                Another District                                            Litigation -
                                                                                                                                                        Transfer                                    (specify)                                                   Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         31 USC 5314, 5321
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Suit to collect civil penalties for failure to file FBARs
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                                                                        DEMAND $                                                          CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                               646,736                                                           JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                                                                                                     DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
Nov 2, 2020
                                                                        Digitally signed by ALEXANDER STEVKO
                                                                        DN: c=US, o=U.S. Government, ou=Dept of Justice, ou=TAX, cn=ALEXANDER STEVKO, 0.9.2342.19200300.100.1.1=15001003223782
                                                                        Date: 2020.11.02 12:08:17 -05'00'



FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                          APPLYING IFP                                                                                                    JUDGE                           MAG. JUDGE
                             Case 3:20-cv-01887-BR                  Document 1-1             Filed 11/02/20           Page 2 of 2
JS 44 Reverse (Rev. 10/20)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                     Case 3:20-cv-01887-BR                  Document 1-2         Filed 11/02/20      Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                    __________      of Oregon
                                                               District of __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
            Ali Mahyari; and Roza Malekzadeh                          )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ali Mahyari
                                           355 NW 97th Ave.
                                           Portland, OR 97229




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alexander Stevko
                                           U.S. Department of Justice, Tax Division
                                           PO Box 683
                                           Washington, D.C. 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01887-BR                 Document 1-2        Filed 11/02/20          Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 3:20-cv-01887-BR                  Document 1-3         Filed 11/02/20      Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                    __________      of Oregon
                                                               District of __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
            Ali Mahyari; and Roza Malekzadeh                          )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Roza Malekzadeh
                                           355 NW 97th Ave.
                                           Portland, OR 97229




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alexander Stevko
                                           U.S. Department of Justice, Tax Division
                                           PO Box 683
                                           Washington, D.C. 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01887-BR                 Document 1-3        Filed 11/02/20          Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
